Citation Nr: 0911072	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to January 16, 2008, and excess of 50 percent from 
January 16, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective July 21, 
2006.

By rating decision of June 2008, the RO increased the 
veteran's PTSD rating to 50 percent, effective January 16, 
2008.  This did not satisfy the veteran's appeal. The 
decision by the Board, as discussed below, raises the issue 
of entitlement to a total rating based on individual 
unemployability. This issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  For the period prior to January 16, 2008, the veteran's 
PTSD was productive of occupational and social impairment 
that resulted in an occasional decrease in work efficiency 
and an inability to perform occupational tasks.

2.  For the period beginning January 16, 2008, the veteran's 
PTSD has been productive of occupational and social 
impairment that more nearly approximates deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  For the period prior to January 16, 2008, the criteria 
for a disability rating in excess of 30 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a 70 percent disability rating, but not 
higher, for PTSD are met for the period from January 16, 
2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in October 2007 and May 2008, after its initial 
adjudication of this claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in June 2008.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
this claim would have been different had VCAA notice been 
provided before the initial adjudication of the claim.

The veteran has been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought, 
and the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
notes that notice pertaining to the disability and effective 
date elements of the veterans claim was provided prior to the 
initial adjudication of his claim, by an August 2006 letter 
sent in conjunction with the veteran's claim for service 
connection for PTSD.  So there is no error with the timing of 
such notice.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
pertinent VA medical records, and lay statements have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The Period Prior to January 16, 2008

During the period from June 21, 2006 to January 15, 2008, the 
RO rated the veteran's PTSD as 30 percent disabling.

VA mental health treatment records from July 2006 note that 
the veteran was not having problems with nightmares or 
getting to sleep.

The veteran was afforded a VA psychiatric examination in 
February 2007.  His claims file was reviewed and pertinent 
service and medical history was discussed.  Current treatment 
was described by the Veteran to include VA outpatient mental 
health treatment and a regimen of medications including 
Prazosin for nightmares, Citalopram for depression, and 
Trazadone for sleep.  The veteran stated that he was no 
longer employed, as he had left work in November 1999 
following an industrial accident that nearly severed his left 
hand.  He stated that prior to his departure from work his 
PTSD symptoms prevented him from getting along with others 
and made him have a short temper.  The Veteran reported no 
social interactions, stating that he had a flower garden.  He 
described having a good relationship with his wife of 40 
years.  He also said he had four children.

Upon mental status examination, the veteran's speech was 
characterized as goal directed.  No looseness of association 
was noted.  The veteran was spontaneous in conversation.  
There was no evidence of a thought disorder or psychosis.  
The Veteran's interview behavior was regarded as cooperative, 
and his mood was polite.  Reality testing appeared intact.  
The Veteran's insight, judgment, and reasoning appeared 
average.  The veteran looked to be his stated age and was 
dressed casually, with average hygiene.  He was regarded as 
competent to manage his own funds.  Based on this 
examination, the veteran was diagnosed with PTSD and assigned 
a GAF score of 55 to 60.

VA mental health notes from May 2007 state that the Veteran 
had increased his anti-depressant medication and was 
reporting trouble sleeping, secondary to pain.  He was 
assigned a GAF score of 56 at this time.

A lay statement from the veteran's spouse, received September 
2007, describes the veteran's problems with drinking, 
tidiness, sleeping, and medication dosages.  The Veteran's 
spouse described his inability to maintain finances.

In correspondence received from the Veteran in April 2007, he 
stated that he doesn't go to church or other organizations 
and can't get along with people.  He said that he lived out 
in the country, and his only contacts were his 16 year old 
grandson and his wife.

A statement from the Veteran, also received September 2007, 
addresses his current symptoms.  The Veteran notes his 
unemployment status, his poor hygiene, and his 30 year 
history of not handling finances.  He described panic attacks 
several times per day and near constant suicidal ideations.  
He says he is very depressed, and gets up at night to walk 
the floor.  He noted that his wife is responsible for his 
housing.  With respect to insight, judgment and reasoning, 
the Veteran said that his intelligence does not diminish the 
severity of his PTSD.

Taken as a whole, the medical evidence pertinent to this 
period shows that the impairment from the veteran's PTSD more 
nearly approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
evaluation.  The veteran essentially did not report any 
family problems at the time of his February 2007 examination.  
His mental status evaluation was good, with deficiencies 
limited to average insight, judgment, and reasoning.  He was 
not shown to have reduced reliability and productivity due to 
flattened affect or speech problems.  In addition, the 
veteran did not describe any panic attacks at this time.  The 
veteran was not described as having impairment of memory, 
judgment or abstract thinking.  While he was taking anti-
depressants, his mood was not characterized as depressed at 
this time.  Considering that the veteran left work many years 
earlier due to an industrial accident, there was no evidence 
from this period that he could not establish and maintain 
occupational and social relationships due to his PTSD.

The Veteran's assigned GAF score of 55 to 60 is indicate of 
moderate symptoms and this is consistent with the veteran's 
assigned rating.  Even so, the Board notes that the Veteran 
did show any speech impairment or endorse panic attacks at 
this time.  He did indicate that he had few peers, but this 
is contemplated by the GAF score assigned by the examiner who 
gave the February 2007 examination.

Accordingly, for the reasons and bases discussed above, the 
Board concludes that a preponderance of the evidence 
establishes that disability rating in excess of 30 percent is 
not warranted during any portion of the initial rating period 
prior to January 16, 2008.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In so concluding, the Board acknowledges 
the obvious sincerity of the veteran in pursuing a higher 
rating for this period.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than on 
such factors.  Based on the evidence of record, a higher 
rating is not in order.

The Period Beginning January 16, 2008

During the period beginning January 16, 2008, the RO rated 
the veteran's PTSD as 50 percent disabling.

The veteran was afforded another VA examination in January 
2008.  His claims file was reviewed and pertinent service and 
medical history was discussed.  The veteran described ongoing 
mental health individual and group therapy, and noted his use 
of anti-depressants and anti-anxiety medications.  He had 
side effects of drowsiness from the medication, but reported 
that his therapy was effective.

Upon mental status examination, the veteran was described as 
casually dressed in disheveled clothes.  His speech was 
unremarkable and his attitude was cooperative and attentive.  
The veteran's affect was described as flat and his mood was 
characterized as anxious.  His attention was intact and he 
performed serial 7 and spelling tests.  His orientation was 
regarded as intact to person, place, and time.  His thought 
process was unremarkable and his thought content was regarded 
as preoccupied with one or two thoughts.  He had no delusions 
and his judgment was characterized as understanding the 
outcome of his behavior.  His intelligence was average.  His 
insight was reflective of the fact that he has a problem.  
Sleep impairment was noted.  This was manifested with 
difficulty falling and staying asleep, and involved 
nightmares and night sweats.  The veteran had no delusions 
but was found to have inappropriate behavior, such as 
irritability.  He had no obsessive or ritualistic behavior.  
The veteran did report panic attacks, occurring 2 to 3 times 
per day and of a severity described as 10 out of 10.  He had 
no suicidal or homicidal ideations.  The veteran's remote 
memory was considered normal, and his recent and immediate 
memory was characterized as mildly impaired.

The examiner also found the Veteran to have fair impulse 
control, with a history of violence and reports of angry 
outbursts at work.  He did have the ability to maintain his 
hygiene.  With respect to activities of daily living, the 
examiner stated that the veteran would have slight problems 
with household chores and dressing; moderate trouble 
grooming, shopping, and performing other recreational 
activities; severe problems with sports, exercise, and 
travel; and was prevented from driving.  He was characterized 
as incapable of managing his financial affairs.

Based on this examination, the veteran was diagnosed with 
chronic PTSD.  He was assigned a GAF score of 54.  In 
commentary, the examiner added that the veteran's PTSD did 
not create total occupational and social impairment, but did 
produce deficiencies in most areas.  The examiner addressed 
pertinent rating criteria directly, and stated that the 
veteran did not have deficiencies in judgment or thinking.  
Citing a conflict with his wife and estrangement from his 
children, the examiner noted that the veteran did have 
deficiencies in family relations.  Somehow, the examiner 
attributed an anger outburst at work to the loss of the 
veteran's left hand in an aforementioned industrial accident.  
The examiner added that the Veteran's disability would result 
in deficiencies in mood.  In closing, he noted that the 
veteran's disability would produce reduced reliability and 
productivity.

When compared with the prior period, the January 2008 
examiner's findings show an increase in symptoms such as 
panic, described by the veteran to be intense, and occur 2 to 
3 times per day, which could be considered nearly continuous.  
His inability to handle his finances and problems with daily 
living suggest that that his overall symptomatology affects 
his ability to function independently.  He was showing some 
neglect of appearance and hygiene.  Based on his statements 
regarding family relationships, it appears that his social 
life is limited, and the veteran has no current occupational 
relationships.  While his PTSD symptoms have apparently not 
caused deficiencies in his judgment or thinking, he was 
taking medication to address his flat affect and anxious 
mood.  He was also characterized as irritable, indicating 
that he has difficulty with impulse control.  Viewed as a 
whole, this level of symptomatology more nearly approximates 
occupational and social impairment with deficiencies in most 
areas.  Accordingly, the Board concludes that for the period 
beginning January 16, 2008, the veteran's PTSD warrants 
assignment of a 70 percent rating.

In making this determination, the Board notes that the 
veteran's assigned GAF score of 54 is somewhat higher than is 
usually associated with a 70 percent rating.  As noted above, 
this score is only indicative of moderate impairment.  In any 
event, the Board notes that GAF scores do not automatically 
equate to any particular percentage in the Rating Schedule.  
Rather, they are but one factor to be considered in 
conjunction with all the other evidence of record.  The GAF 
score assigned during the January 2008 examination 
contradicts, to some extent, the mental status examination 
included in the same report and the Board finds those mental 
status findings more probative in establishing the level of 
the veteran's disability.

The Board has considered whether a higher 100 percent rating 
is in order for this period, but finds that the overall body 
of evidence does not support such a rating.  Notably, the 
January 2008 examiner expressly states that the veteran's 
PTSD is not productive of total occupational and social 
impairment.  Looking at the mental status findings as well, 
there is no indication that the veteran had gross impairment 
in thought processes or communications or persistent 
delusions or hallucinations.  While the examiner noted a 
history if irritability, there were no examples cited of 
recent grossly inappropriate behavior.  He did not have 
problems communicating with, or behaving in the presence of 
any of his VA mental health professionals.  The veteran did 
state in his September 2007 letter that he was suicidal, but 
such findings were not replicated in the January 2008 
examiner's report.  While the veteran appeared disheveled and 
had some mild near-term memory impairment, there was no 
indication he forgot who his wife and family were, and he was 
able to perform many activities of daily living such as 
household chores, toileting, grooming, shopping, feeding, 
bathing, and dressing.

For the reasons and bases discussed above, the Board 
concludes that a preponderance of the evidence establishes 
that disability rating of 70 percent is warranted for the 
period beginning January 16, 2008.  See Fenderson, 12 Vet. 
App. at 119 (1999)

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an increased rating for PTSD for the 
period prior to January 16, 2008, but in favor of an 
increased rating, to 70 percent, for the period beginning 
January 16, 2008.  To this extent, a higher rating is in 
order.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations. 
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to January 16, 2008, is denied.

The Board having determined that an initial rating of 70 
percent for PTSD for the period beginning January 16, 2008, 
is warranted, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


